DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 15, 17, 19, 20, 23-25, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification includes a singular example in which the energy performance is 960 J.  This singular example, however, fails to provide support for an open ended range of at least 960 J.  As such, the amended claim language is seen to constitute new matter.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 15, 17, 19, 20, 23-25, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Till (US 2015/0020944, of record) and further in view of Lardjane (US 2015/0007922, of record).
As best depicted in Figure 1, Till is directed to a tire construction comprising a single carcass 12, a pair of bead cores 11, a tread portion 15, a pair of sidewall portions 16, and a pair of belt layers 13,14.  Till describes an exemplary application in sports utility vehicles and such tires are well recognized as having widths greater than 135 mm (Paragraph 88). 
With respect to the carcass layer, Till teaches a cord loading between 20 and 30 cord per inch (corresponds with approximately 79-118 cords per dm) and a specific high tenacity polyester cord that provides improved tenacity, modulus, and fatigue properties over conventional polyester cords in tires having a single carcass ply (Paragraph 87).  Looking at Tables 1 and 2, Till includes a plurality of comparative examples, with all of said comparative examples appearing to have a surface breaking energy at least equal to 1.75 J/cm2 (using common loadings).  For example, Comparative Example 1 has a breaking force of 311.1 N and an elongation of 15.4%.  Using a middle loading value of 25 ends per inch (Paragraph 87), this results in a linear breaking strength Rcc of approximately 305 daN/cm (311.1 N=31.1daN and 25 end per inch=9.8 ends per cm) and a surface breaking energy Erc of approximately 2.3 J/cm2 (1 N=1 J/m and 1daN=10N).  The additional examples have surface breaking energies of 
In terms of belt layers 13,14, Till simply suggests the inclusion of such layers without describing any specific features or structural limitations.  One of ordinary skill in the art at the time of the invention would have found it obvious to include any number of well-known and conventional belt cords in the tire of Till, including those satisfying the claimed quantitative relationship.  For example, Lardjane is similarly directed to a tire designed for sport utility vehicles (Paragraph 22) and teaches a specific steel monofilament usable in belt layers in order to facilitate processing, reduce costs, and reduce weight while maintaining or improving mechanical properties (Paragraphs 20 and 21).  More particularly, said monofilaments have a diameter between 0.20 mm and 0.50 mm (Paragraph 50) and a cord loading between 130 and 170 cords per dm (Paragraph 71) and are formed with high tensile, ultra high tensile, and mega tensile steels (Paragraph 78).  These properties are substantially the same as those outlined by Applicant (Paragraphs 56 and 58 of original specification) as resulting in the claimed linear breaking strength and as such, it appears that the belt layers of Lardjane demonstrate a linear breaking strength in accordance to the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the belt layers of Till with the steel monofilaments of Lardjane for the benefits detailed above.  

Also, regarding claim 15, all of the comparative examples have breaking elongations greater than 15%.
Lastly, as to claim 15, given the extreme similarity between the tire of Till in view of Lardjane and that of the claimed invention, it reasons that the claimed quantitative relationship would be satisfied.  In the same regard, the modified tires of Till would have been expected to have a breaking energy performance in accordance to the claimed invention given that the carcass layer of Till has a significantly larger breaking strength than any of the comparative examples (and inventive examples for that matter) and the working belt layers of Till in view of Lardjane substantially mimic those of the claimed invention.
As to claim 19, Till suggests twisting values of approximately 335 turns per meter (8.5 tpi) (Paragraph 87).
With respect to claim 20, Till is directed to PET carcass cords (Paragraph 89 and Tables 1 and 2).
As to claims 23 and 24, Lardjane evidences the conventional inclination angles associated with working belt layers (Paragraphs 45 and 46).
With respect to claim 25, Lardjane suggests the use of carbon steel (Paragraph 77).	Regarding claims 28 and 29, Lardjane evidences the well-known and conventional .
Response to Arguments
6.	Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. 
Applicant argues that there is simply no teaching, suggestion, or even motivation to combine the teachings of Till and Lardjane with any expectation of success.  The Examiner respectfully disagrees.  Lardjane is specially directed to a belt assembly for SUV tires, such as that of Till.  More particularly, Lardjane teaches the specific use of steel monofilaments in working belt layers to facilitate processing, reduce costs, and reduce tire weight.  One of ordinary skill in the art at the time of the invention would have found it obvious to use of the steel monofilaments taught by Lardjane in the tire of Till for the benefits detailed above.  It is emphasized that (a) each of Till and Lardjane is directed to tires designed for SUVs and (b) the benefits taught by Lardjane are entirely independent of the specific carcass design and as such, there is a reasonable expectation of success when using the steel monofilaments taught by Lardjane in the tire of Till.  Again, there is nothing in Till that prohibits the use of steel monofilaments in working belt layers (use of said monofilaments does not interfere with the inventive concept of Till) and as detailed above, one having ordinary skill in the art at the time of the invention would have been amply motivated to use steel monofilaments, as taught by Lardjane, in the tire of Till.  In terms of the tire breaking energy performance, the claimed values appear to necessarily result when combining the teachings of Till and Lardjane.  In particular, (a) the carcass cords of Till have a considerably larger linear breaking strength than 
Applicant argues that Lardjane does not disclose or suggest whether the carcass layer is made of a single layer or multiple layers.  A fair reading of Lardjane suggests a tire construction having at least one carcass layer- there is nothing in Lardjane that teaches away from using the disclosed working belt layer with a single carcass layer or multiple carcass layers.
Applicant argues that the introduction of Lardjane is based on hindsight bias, not on a legitimate motivation to combine.  The Examiner respectfully disagrees.  Lardjane is directed to a tire designed for sport utility vehicles (Paragraph 22) and teaches a specific steel monofilament usable in belt layers in order to facilitate processing, reduce costs, and reduce weight while maintaining or improving mechanical properties (Paragraphs 20 and 21).  Thus, Lardjane does in fact provide clear motivation to include steel monofilaments in the tire of Till. 
Applicant contends that there is simply no teaching or even suggestion of the unexpected technical effects achieved by the present invention.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is emphasized that Till is specifically directed to a carcass having a large linear breaking strength and thus, the 
Applicant argues that the surface breaking energy of 1.72 J/cm2 of each of comparative examples TA and TA2 is not necessarily less than about 1.75 J/cm2 and is consistent with the closest prior art of record.  This argument is not entirely understood.  It is emphasized that all of the examples in Till have a surface breaking energy that is greater than 2.0 J/cm2 and such is seen to be “at least about 1.75 J/cm2”.  In terms of TA and TA2, the carcass layer used in respective tires has a considerably smaller linear breaking strength than that used in the carcass of Till- this suggests that TA and TA2 do not constitute the closest prior art of record.  It is emphasized that none of the comparative tire constructions include a carcass layer formed with a linear breaking strength greater than 2.0 J/cm2 as is the case in Till.
	In summary, Lardjane specifically teaches the benefits of improved processing, reduced costs, and reduced weight, while maintaining or improving mechanical properties (Paragraphs 20 and 21).  Thus, one of ordinary skill in the art at the time of the invention would have been amply motivated to use the steel monofilaments taught by Lardjane in the working layers of Till.  It is emphasized that the use of said monofilaments remains consistent with the inventive concept of Till (such a belt structure is completely independent of the inventive carcass assembly of Till, which as stated above, includes a single carcass layer having a surface breaking energy and a linear breaking strength in accordance to the claimed invention).  Furthermore, as detailed above, the monofilament diameter, type of steel, and monofilament loading in Lardjane are substantially the same as those detailed by Applicant and thus, it appears that the modified tire of Till would mimic the claimed tires.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 9, 2022